Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the ‘‘Agreement’’) is entered into as of the 5th
(day) of February, 2003 (the ‘‘Effective Date’’) by and between Rite Aid
Corporation, a Delaware corporation (the ‘‘Company’’), and Mark deBruin (the
‘‘Executive’’).

WHEREAS, Executive desires to provide the Company with his services and the
Company desires to employ Executive in the capacity of Senior Vice President,
Pharmacy Services on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Term Of Employment.

The term of Executive's employment with the Company hereunder (the ‘‘Term’’)
pursuant to this Agreement shall commence on the Effective Date and, unless
earlier terminated pursuant to Section 5 below, shall continue for a period
ending on the date that is three (3) years following the Effective Date;
provided, however, that on each anniversary of the Effective Date occurring
prior to the termination of Executive's employment hereunder (each such date a
‘‘Renewal Date’’), an additional year shall be added to the Term, unless notice
of non-renewal has been delivered by one party to the other party at least 180
days prior to such Renewal Date. For purposes of this Agreement, except as
otherwise provided herein, the phrases ‘‘year during the Term’’ or ‘‘during any
year of the Term’’ or similar language shall refer to each 12-month period
commencing on the Effective Date or applicable anniversaries thereof.

2. Position And Duties.

2.1    Position.    During the Term, Executive shall be employed as Senior Vice
President, Pharmacy Services. Following termination of Executive's employment
for any reason, Executive shall immediately resign from all offices and
positions he holds with the Company or any subsidiary.

2.2 Duties.    Subject to the supervision and control of the Senior Executive
Vice President, Marketing, Logistics and Pharmacy Services (or any designee), to
whom he shall report, Executive shall do and perform all services and acts
necessary or advisable to fulfill the duties and responsibilities of his
position as Senior Vice President, Pharmacy Services and shall render such
services on the terms set forth herein. In addition, Executive shall have such
other executive and managerial powers and duties with respect to the Company and
its subsidiaries, affiliates and strategic partners as may be assigned to him by
the Senior Executive Vice President, Marketing, Logistics and Pharmacy Services
or any designee. Except for sick leave, vacations (as provided in Section 4.3
below), and excused leaves of absence, Executive shall, throughout the Term,
devote substantially all his working time, attention, knowledge and skills
faithfully and to the best of his ability, to the duties and responsibilities of
his position in furtherance of the business affairs and activities of the
Company and its subsidiaries, affiliates and strategic partners. Executive shall
at all times be subject to, observe and carry out such rules, regulations,
policies, directions, and restrictions as the Company may from time to time
establish for senior executive officers of the Company.

3. Compensation.

3.1 Base Salary.    During the Term, as compensation for his services hereunder,
Executive shall receive a salary at the annualized rate of Two Hundred Fifty
Thousand Dollars ($250,000) per year (‘‘Base Salary’’), which shall be paid in
accordance with the Company's normal payroll practices and procedures, less such
deductions or offsets required by applicable law or otherwise authorized by
Executive.

1


--------------------------------------------------------------------------------


3.2    Annual Performance Bonus.    The Executive shall participate each fiscal
year during the Term in the Company's annual bonus plan as adopted and approved
by the Board or the Compensation Committee from time to time. The Executive's
annual target bonus opportunity pursuant to such plan (the ‘‘Annual Target
Bonus’’) shall equal 35% of the Base Salary in effect for the Executive at the
beginning of each such fiscal year.

3.3 Stock Awards.

(a) At the first meeting of the Board of Directors following his date of hire,
the Compensation Committee of the Board will approve the grant to Executive of
an option (the ‘‘Option’’) to purchase 175,000 shares of the Company's Common
Stock, par value $1.00 per share (‘‘Company Stock’’). The Option shall (i) be a
non-qualified stock option, (ii) have an exercise price equal to the closing
price of the Company Stock as reported on the NYSE on the effective date, (iii)
have a term of ten (10) years following the effective date, (iv) vest and become
exercisable as to one-fourth of the shares of the Company Stock subject to the
option on each of the first four (4) anniversaries of the effective date, (v) be
subject to the acceleration exercise and termination provisions set forth in
Section 3.3(b) and Article 5 hereof and (vi) otherwise be evidenced by and
subject to the terms of the Company's stock option agreement for officers.

(b) Upon the occurrence of a Change in Control of the Company prior to the
termination of Executive's employment with the Company, the Options then held by
Executive shall immediately vest and become exercisable in full and all
remaining restrictions on any restricted stock granted to executive shall
immediately lapse. For purposes of this Agreement ‘‘Change in Control’’ shall
have the meaning set forth in the attached Appendix A.

(c) It is understood and acknowledged by Executive that the securities
underlying the Options will not be subject to an effective registration
statement under the federal securities laws until some time after the Effective
Date. The Company agrees that if, as of the date of termination of Executive's
employment under the circumstances described in Sections 5.3 and 5.5, the
securities underlying the then vested and exercisable portion of the Options are
not subject to an effective registration statement, the 90-day periods in
Section 5.3 and 5.5, as applicable, will be deemed to run from the first date
such securities become subject to an effective registration statement. The
Company further agrees that if, as of the date of Executive's voluntary
termination of employment other than for Good Reason, the securities underlying
the then vested and exercisable portion of the Options are not subject to an
effective registration statement, Executive will be permitted to exercise the
Options to the extent vested and exercisable as of the date of such termination
of employment, during the 30-day period following the first date such securities
become subject to an effective registration statement.

4. Additional Benefits.

4.1    Employee Benefits.    During the Term, Executive shall be entitled to
participate in the employee benefit plans in which management employees of the
Company are generally eligible to participate, subject to any eligibility
requirements and the other generally applicable terms of such plans.

4.2    Expenses.    During the Term, the Company shall reimburse Executive for
any expenses reasonably incurred by him in furtherance of his duties hereunder,
including without limitation travel, meals and accommodations, upon submission
of vouchers or receipts and in compliance with such rules and policies relating
thereto as the Company may from time to time adopt or as may be required in
order to permit such payments to be taken as proper deductions by the Company or
any subsidiary under the Internal Revenue Code of 1986, as amended, and the
rules and regulations adopted pursuant thereto now or hereafter in effect.

4.3    Vacation.    Executive shall be entitled to four weeks paid vacation
during each year of the Term.

4.4    Automobile Allowance.    During the Term, the Company shall provide
Executive with an automobile allowance of $750.00 per month.

4.5    Annual Financial Planning Allowance.    During each year of the Term, the
Company shall provide Executive with an executive planning allowance in the
amount of $3,000.

2


--------------------------------------------------------------------------------


4.6    Relocation Expenses.    Within one hundred eighty days (180) following
the effective date, Executive shall relocate his principal residence from the
Phoenix, Arizona to the Harrisburg, Pennsylvania area. The Company shall
reimburse Executive for his reasonable expenses incurred in moving his household
goods and cars from Phoenix, Arizona to Harrisburg in accordance with the
Company's moving expense policies applicable to executive officers generally.

(b) The Company shall reimburse Executive for his reasonable living expenses for
a temporary residence in the Harrisburg area until the date of relocation.

(c) The Company shall reimburse Executive for reasonable and customary closing
costs incurred in the purchase of a principal residence in the Harrisburg area.

(d) The Company shall reimburse Executive for the reasonable costs of a
reasonable number of round trip airfares for travel between Phoenix, Arizona and
Harrisburg, Pennsylvania prior to his date of relocation. The Company shall also
reimburse Executive for a reasonable number of round trip visits between Phoenix
and the Harrisburg area by his immediate family members prior to the relocation
date, including reasonable costs for meals, lodging, and transportation during
such trips.

(e) In all other respects, Executive shall be entitled to benefits under the
Company's Executive level relocation policy, as from time to time in effect.

4.7    Indemnification.    The Company shall (a) indemnify and hold Executive
harmless, to the full extent permitted under applicable law, for, from and
against any and all losses, claims, costs, expenses, damages, liabilities or
actions (including security holder actions, in respect thereof) relating to or
arising out of the Executive's employment with and service as an Officer of the
Company; and (b) pay all reasonable costs, expenses and attorney's fees incurred
by Executive in connection with or relating to the defense of any such loss,
claim, cost, expense, damage, liability or action. Following any termination of
the Executive's employment or service with the Company, the Company shall cause
any Director and Officer liability insurance policies applicable to the
Executive prior to such termination to remain in effect for six (6) years
following the date of termination of employment.

5. Termination.

5.1    Termination of Executive's Employment by the Company for Cause.    The
Company may terminate Executive's employment hereunder for Cause (as defined
below). Such termination shall be effected by written notice thereof delivered
by the Company to Executive, indicating in reasonable detail the facts and
circumstances alleged to provide a basis for such termination, and shall be
effective as of the date of such notice in accordance with Section 12 hereof.
‘‘Cause’’ shall mean (i) Executive's gross negligence or willful misconduct in
the performance of the duties or responsibilities of his position with the
Company or any subsidiary, or failure to timely carry out any lawful directive
of the Senior Executive Vice President, Marketing, Logistics and Pharmacy
Services or any designee; (ii) Executive's misappropriation of any funds or
property of the Company or any subsidiary; (iii) the conduct by Executive which
is a material violation of Company Policy or which materially interferes with
the Executive's ability to perform his duties; (iv) the commission by Executive
of an act of fraud or dishonesty toward the Company or any subsidiary or
misconduct which damages or injures the Company or the Company's reputation; (v)
Executive is convicted of or pleads to a felony involving moral turpitude; or
(vi) the use or imparting by Executive of any confidential or proprietary
information of the Company, or any subsidiary in violation of any
confidentiality or proprietary agreement to which Executive is a party.

5.2 Compensation upon Termination by the Company for Cause or by Executive
without Good Reason.    In the event of Executive's termination of employment
(i) by the Company for Cause or (ii) by Executive voluntarily without Good
Reason:

(a) Executive shall be entitled to receive (i) all amounts of accrued but unpaid
Base Salary through the effective date of such termination, (ii) reimbursement
for reasonable and necessary expenses incurred by Executive through the date of
notice of such termination, to the extent otherwise provided under Section 4.2
above and (iii) all other vested payments and benefits to which Executive may
otherwise be entitled pursuant to the terms of the applicable benefit plan or

3


--------------------------------------------------------------------------------


arrangement through the effective date of such termination (i), (ii) and (iii),
the (‘‘Accrued Benefits’’). All other rights of Executive (and, except as
provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive's employment with the Company shall
terminate effective as of the date of such termination of employment.

(b) Except as provided in Section 3.3(c), any portion of the Options that has
not been exercised prior to the date of termination shall immediately terminate
as of such date, and any portion of any Restricted Stock or any other equity
incentive awards as to which the restrictions have not lapsed or as to which any
other conditions shall not have been satisfied prior to the date of termination
shall be forfeited as of such date.

Any termination of Executive's employment by Executive voluntarily without Good
Reason shall be effective upon 30 days' notice to the Company.

5.3    Compensation upon Termination of Executive's Employment by the Company
Other Than for Cause or by Executive for Good Reason.    Executive's employment
hereunder may be terminated by the Company other than for Cause or by Executive
for Good Reason. In the event that Executive's employment hereunder is
terminated by the Company other than for Cause or by Executive for Good Reason:

(a) Executive shall be entitled to receive (i) the Accrued Benefits, (ii) an
amount equal to two times the sum of Executive's then Base Salary plus Annual
Target Bonus as of the date of termination of employment, such amount payable in
equal installments pursuant to the Company's standard payroll procedures for
management employees over a period of two years following the date of
termination of employment, and (iii) continued health insurance coverage for
Executive and his immediate family for a period of two years following the date
of termination of employment. In addition, if such termination occurs following
the start of the Company's fiscal year beginning on or about March 2001,
Executive shall also be entitled to receive a pro rata annual bonus determined
by multiplying Executive's then Annual Target Bonus by a fraction, (x) the
numerator of which is the number of days between the beginning of the then
current fiscal year of the Company and the date of termination of employment and
(y) the denominator of which is 365.

(b) All stock option awards held by Executive shall vest and become immediately
exercisable and the restrictions with respect to any awards of restricted stock
shall lapse, in each case to the extent such options would otherwise have become
vested and exercisable (or such restrictions would have lapsed) had Executive
remained in the employ of the Company for a period of two years following the
date of termination. Except as provided in Section 3.3(c), such portion of
Executive's stock options (together with any portion of Executive's stock
options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of 90 days following the date
of termination of employment (or, if earlier, until the expiration of the
respective terms of the options), whereupon all such options shall terminate.
Any remaining portion of Executive's stock options that have not vested as of
the date of termination shall terminate as of such date; and all shares of
Restricted Stock as to which the restrictions shall not have lapsed as of the
date of termination shall be forfeited as of such date.

(c) All other rights of Executive (and, except as provided in Section 5.6 below,
all obligations of the Company) hereunder or otherwise in connection with
Executive's employment with the Company shall terminate effective as of the date
of such termination of employment.

Any termination of employment pursuant to this Section 5.3 shall be effective
upon thirty (30) days notice thereof.

5.4    Definition of Good Reason.    For purposes of this Agreement, ‘‘Good
Reason’’ shall mean the occurrence of any one of the following:

(a) any material adverse alteration in Executive's titles, positions, status,
duties, authorities, reporting relationship or responsibilities with the Company
or its subsidiaries from those specified in this Agreement, as the same may be
augmented from time to time;

(b) the assignment to Executive of any duties or responsibilities materially
inconsistent with Executive's status as Senior Vice President, Pharmacy Services
of the Company; or

4


--------------------------------------------------------------------------------


(c) any other material breach of this Agreement by the Company, including
without limitation any decrease in Executive's then Base Salary or Annual Target
Bonus opportunity as set forth in Sections 3.1 and 3.2;

provided, however, that in each such case the Company shall have the right,
within ten (10) days after receipt of notice from Executive of the Company's
violation of any of the foregoing, to cure the event or circumstances giving
rise to such Good Reason, in the event of which cure such event or circumstances
shall be deemed not to constitute Good Reason hereunder.

5.5 Compensation upon Termination of Executive's Employment by Reason of
Executive's Death or Total Disability.    In the event that Executive's
employment with the Company is terminated by reason of Executive's death or
Total Disability (as defined below):

(a) Executive or Executive's estate, as the case may be, shall be entitled to
receive (i) the Accrued Benefits, (ii) any other benefits payable under the then
current disability and/or death benefit plans, as applicable, in which Executive
is a participant and (iii) continued health insurance coverage for Executive
and/or his immediate family, as applicable, for a period of two years following
the date of termination of employment.

(b) All stock option awards held by Executive shall vest and become immediately
exercisable and the restrictions with respect to any awards of Restricted Stock
shall lapse, in each case to the extent such options would otherwise have become
vested and exercisable (or such restrictions would have lapsed) had Executive
remained in the employ of the Company for a period of two years following the
date of termination. Except as provided in Section 3.3(c), such portion of
Executive's stock options (together with any portion of Executive's stock
options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of 90 days following the date
of termination of employment (or, if earlier, until the expiration of the
respective terms of the options), whereupon all such options shall terminate.
Any remaining portion of Executive's stock options that have not vested as of
the date of termination shall terminate as of such date; and all shares of
Restricted Stock as to which the restrictions shall not have lapsed as of the
date of termination shall be forfeited as of such date.

(c) All other rights of Executive (and, except as provided in Section 5.6 below,
all obligations of the Company) hereunder or otherwise in connection with
Executive's employment with the Company shall terminate effective as of the date
of such termination of employment.

‘‘Total Disability’’ shall mean any physical or mental disability that prevents
Executive from performing one or more of the essential functions of his position
for a period of not less than 90 days in any 12-month period and/or which is
expected to be of permanent duration.

5.6    Survival.    In the event of any termination of Executive's employment
for any reason, Executive and the Company nevertheless shall continue to be
bound by the terms and conditions set forth in Sections 6 through 10 below,
which shall survive the expiration of the Term.

5.7    Excise Tax Gross-Up.

(a) In the event that any payment or benefit received or to be received by the
Executive pursuant to the Terms of this Agreement or any other plan, arrangement
or agreement of the Company (or any affiliate) (collectively, the ‘‘Payments’’)
would be equal to the Excise Tax (the ‘‘Excise Tax’’) imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the ‘‘Code’’), as determined as
provided below, the Company shall pay to the Executive, at the time specified in
Section 5.7(b) below an additional amount (the ‘‘Gross-Up Payment’’) such that
the net amount retained by the Executive, after deduction of the Excise Tax on
payments and any federal, state and local income and employment or other tax and
the Excise Tax upon the Gross-Up Payment, and any interest, penalties or
additions to tax payable by the company Executive with respect thereto, shall be
equal to the Total payments. For purposes of determining whether any of the
Payments will be subject to the Excise Tax and the amounts of such Excise Tax,
(1) the total amount of the Payments shall be treated as ‘‘parachute payments’’
within the meaning of section 280G(b)(2) of the Code, and all ‘‘excise parachute
payments’’ within the meaning of section 280G(b)(1) of the Code

5


--------------------------------------------------------------------------------


shall be treated as subject to the Excise Tax, except to the extent that, in the
opinion of tax counsel (‘‘Tax Counsel’’) reasonably acceptable to Executive and
selected by the accounting firm which was, immediately prior to the event giving
rise to the Payment, the Company's independent auditor (the ‘‘Auditor’’), a
Payment (in whole or in part) does not constitute a ‘‘parachute payment’’ within
the meaning of section 280G(b)(2) of the Code, or such ‘‘excess parachute
payments’’ (in whole or in part) are not subject to the Excise Tax, (2) the
amount of the Payments that shall be treated as subject to the Excise Tax shall
be equal to the lesser of (A) the total amount of the Payments or (B) the amount
of ‘‘excess parachute payments’’ within the meaning of section 280G(b)(1) of the
Code (after applying clause (1) hereof), and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rates of
federal income taxation applicable to individuals in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of the Executive's residence in the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that can be obtained from deduction of such state and local
taxes, taking into account any limitations applicable to individuals subject to
federal income tax at the highest marginal rates.

(b) The Gross-Up Payment provided for in Section 5.7(a) hereof shall be made
upon the earlier of (i) ten days following the date of termination of
Executive's employment or (ii) the imposition upon the Executive or payment by
the Executive of any Excise Tax.

(c) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that the Excise Tax is less than the amount
taken into account under Section 5.7(a) hereof, the Executive shall repay to the
Company within thirty (30) days of the Executive's receipt of notice of such
final determination the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by the Executive if and to the extent that such
repayment results in a reduction in Excise Tax and a dollar-for-dollar reduction
in the Executive's taxable income and wages for the purpose of federal, state
and local income taxes) plus any interest received by the Executive on the
amount of such repayment. If it is established pursuant to a final determination
of a court or an Internal Revenue Service proceeding that the Excise Tax exceeds
the amount taken into account hereunder (including without limitation by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
pursuant to Section 5.7(a) in respect of such excess within thirty (30) days of
the Company's receipt of notice of such final determination or proceeding. The
Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Payments.

(d) In the event of any change in, or further interpretation of, sections 280G
or 4999 of the Code and the regulations promulgated thereunder, the Executive
shall be entitled, by written notice to the Company, to request an opinion of
Tax Counsel regarding the application of such change to any of the foregoing,
and the Company shall use its best efforts to cause such opinion to be rendered
as promptly as practicable. All fees and expenses of the Auditor and Tax Counsel
incurred in connection with this Agreement shall be borne by the Company.

5.8    No Other Severance or Termination Benefits.    Except as expressly set
forth herein, Executive shall not be entitled to damages or to any severance or
other benefits upon termination of employment with the Company under any
circumstances and for any or no reason.

6. Protection of Confidential Information.

Executive acknowledges that during the course of his employment with the
Company, its subsidiaries, affiliates and strategic partners, he will be exposed
to documents and other information regarding the confidential affairs of the
Company, its subsidiaries, affiliates and strategic partners,

6


--------------------------------------------------------------------------------


including without limitation information about their past, present and future
financial condition, the markets for their products, key personnel, past,
present or future actual or threatened litigation, trade secrets, current and
prospective customer lists, operational methods, acquisition plans, prospects,
plans for future development and other business affairs and information about
the Company and its subsidiaries, affiliates and strategic partners not readily
available to the public (the ‘‘Confidential Information’’). Executive further
acknowledges that the services to be performed under this Agreement are of a
special, unique, unusual, extraordinary and intellectual character. In
recognition of the foregoing, the Executive covenants and agrees as follows:

6.1    No Disclosure or Use of Confidential Information.    At no time shall
Executive ever divulge, disclose, or otherwise use any Confidential Information,
unless and until such information is readily available in the public domain by
reason other than Executive's disclosure or use thereof in violation of the
first clause of this Section 6.1.

6.2    Return of Company Property, Records and Files.    Upon the termination of
Executive's employment at any time and for any reason, or at any other time the
Board may so direct, Executive shall promptly deliver to the Company's offices
in Harrisburg, Pennsylvania all of the property and equipment of the Company,
its subsidiaries, affiliates and strategic partners (including any cell phones,
pagers, credit cards, personal computers, etc.) and any and all documents,
records, and files, including any notes, memoranda, customer lists, reports or
any and all other documents, including any copies thereof, whether in hard copy
form or on a computer disk or hard drive, which relate to the Company, its
subsidiaries, affiliates, strategic partners, successors or assigns, and/or
their respective past and present officers, directors, employees or consultants
(collectively, the ‘‘Company Property, Records and Files’’); it being expressly
understood that, upon termination of Executive's employment at any time and for
any reason, Executive shall not be authorized to retain any of the Company
Property, Records and Files.

7. Noncompetition and Other Matters.

7.1    Noncompetition.    During the Term and, as applicable, for the two-year
period immediately following the date of termination of Executive's employment
either (x) by the Company for Cause or (y) by Executive other than for Good
Reason, Executive shall not, directly or indirectly, in any city, town, county,
parish or other municipality in any state of the United States (the names of
each such city, town, parish, or other municipality, including, without
limitation, the name of each county in the Commonwealth of Pennsylvania being
expressly incorporated by reference herein), or any other place in the world,
where the Company, or its subsidiaries, affiliates, strategic partners,
successors, or assigns, engages in the ownership, management and operation of
retail drugstores (i) engage in a Competing Business for Executive's own
account; (ii) enter the employ of, or render any consulting services to, any
Competing Business; or (iii) become interested in any Competing Business in any
capacity, including, without limitation, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; provided, however,
Executive may (i) own, directly or indirectly, solely as a passive investment,
securities of any entity traded on any national securities exchange if Executive
is not a controlling person of, or a member of a group which controls, such
entity and does not, directly or indirectly, own 1% or more of any class of
securities of such entity. For purposes of this Section 7.1, the phrase
‘‘Competing Business’’ shall mean any entity a majority of whose business
involves the ownership and operation of retail drug stores.

7.2 Noninterference.    During the Term and for the two-year period immediately
following the date of termination of Executive's employment at any time and/or
any reason (the ‘‘Restricted Period’’), Executive shall not, directly or
indirectly, solicit, induce, or attempt to solicit or induce any officer,
director, employee, agent or consultant of the Company or any of its
subsidiaries, affiliates, strategic partners, successors or assigns to terminate
his, her or its employment or other relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.

7


--------------------------------------------------------------------------------


7.3 Nonsolicitation.    During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
customers, clients, vendors, suppliers or consultants then under contract to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns, to terminate his, her or its relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns, for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
such customers, clients, vendors, suppliers or consultants then under contract
to terminate his, her or its relationship with the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns for any reason.

8. Rights and Remedies upon Breach.

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the ‘‘Restrictive Covenants’’), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

8.1    Specific Performance.    The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction by
injunctive decree or otherwise, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns and that money damages would not provide an adequate remedy to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns.

8.2    Accounting.    The right and remedy to require Executive to account for
and pay over to the Company or its subsidiaries, affiliates, strategic partners,
successors or assigns, as the case may be, all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive as a
result of any transaction or activity constituting a breach of any of the
Restrictive Covenants.

8.3    Severability of Covenants.    Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographic and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
force and effect without regard to the invalid portions.

8.4    Modification by the Court.    If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power (and is
hereby instructed by the parties) to reduce the duration or scope of such
provision, as the case may be (it being the intent of the parties that any such
reduction be limited to the minimum extent necessary to render such provision
enforceable), and, in its reduced form, such provision shall then be
enforceable.

8.5    Enforceability in Jurisdictions.    Executive intends to and hereby
confers jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographic scope of such covenants. If the courts of any
one or more of such jurisdictions hold the Restrictive Covenants unenforceable
by reason of the breadth of such scope or otherwise, it is the intention of
Executive that such determination not bar or in any way affect the right of the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns to the relief provided herein in the courts of any other jurisdiction
within the geographic scope of such covenants, as to breaches of such covenants
in such other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

9. No Violation of Third-Party Rights.    Executive represents, warrants and
covenants that he:

(i) will not, in the course of employment, infringe upon or violate any
proprietary rights of any third party (including, without limitation, any third
party confidential relationships, patents, copyrights, mask works, trade
secrets, or other proprietary rights);

8


--------------------------------------------------------------------------------


(ii) is not a party to any conflicting agreements with third parties, which will
prevent him from fulfilling the terms of employment and the obligations of this
Agreement;

(iii) does not have in his possession any confidential or proprietary
information or documents belonging to others and will not disclose to the
Company, use, or induce the Company to use, any confidential or proprietary
information or documents of others; and

(iv) agrees to respect any and all valid obligations which he may now have to
prior employers or to others relating to confidential information, inventions,
discoveries or other intellectual property which are the property of those prior
employers or others, as the case may be.

Executive has supplied to the Company a copy of each written agreement to which
Executive is subject, which includes any obligation of confidentiality,
assignment of intellectual property or non-competition.

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

10. Arbitration.

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive's employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates; strategic partners, successors or assigns, shall be submitted to
binding arbitration in Harrisburg, Pennsylvania according to the National
Employment Dispute Resolution Rules and procedures of the American Arbitration
Association. The parties agree that the parties shall each bear his or its own
attorneys' fees and costs in connection with any such arbitration. This
arbitration obligation extends to any and all claims that may arise by and
between the parties or their subsidiaries, affiliates, strategic partners,
successors or assigns, and expressly extends to, without limitation, claims or
causes of action for wrongful termination, impairment of ability to compete in
the open labor market, breach of an express or implied contract, breach of the
covenant of good faith and fair dealing, breach of fiduciary duty, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the Pennsylvania
Constitution, the United States Constitution, and applicable state and federal
fair employment laws, federal and state equal employment opportunity laws, and
federal and state labor statutes and regulations, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, as
amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law.

11. Assignment.

Neither this Agreement, nor any of Executive's rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, in whole or in part, (i) to any
of the Company's subsidiaries, affiliates, or parent corporations; or (ii) to
any other successor or assign in connection with the sale of all or
substantially all of the Company's assets or stock or in connection with any
merger, acquisition and/or reorganization involving the Company.

12. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to

9


--------------------------------------------------------------------------------


have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of a fax to the respective persons named below:

[spacer.gif] [spacer.gif] If to the Company:   Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: General Counsel
Fax: (717) 760-7867

[spacer.gif] [spacer.gif] If to Executive:  Mark deBruin
30 Hunter Lane
Camp Hill, Pennsylvania 17011

Any party may change such party's address for notices by notice duly given
pursuant hereto.

13. General.

13.1    No Offset or Mitigation.    The Company's obligation to make the
payments provided for in, and otherwise to perform its obligations under, this
Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others whether in respect of claims made under this Agreement or
otherwise. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts, benefits and other
compensation payable or otherwise provided to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.

13.2    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania without
giving effect to conflicts of laws principles thereof which might refer such
interpretations to the laws of a different state or jurisdiction.

13.3    Entire Agreement.    This Agreement sets forth the entire understanding
of the parties relating to Executive's employment with the Company and cancels
and supersedes all agreements, arrangements and understandings relating thereto
made prior to the date hereof, written or oral, between the Executive and the
Company and/or any subsidiary or affiliate.

13.4    Amendments; Waivers.    This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed by the parties, or in the case
of a waiver, by the party waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the same. No waiver by
any party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

13.5    Conflict with Other Agreements.    Executive represents and warrants
that neither his execution of this Agreement nor the full and complete
performance of his obligations hereunder will violate or conflict in any respect
with any written or oral agreement or understanding with any person or entity.

13.6    Successors and Assigns.    This Agreement shall inure to the benefit of
and shall be binding upon the Company (and its successors and assigns) and
Executive and his heirs, executors and personal representatives.

13.7    Withholding.    Notwithstanding any other provision of this Agreement,
the Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

13.8    Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of

10


--------------------------------------------------------------------------------


this Agreement shall be held invalid or unenforceable in part, the remaining
portion of such provision, together with all other provisions of this Agreement,
shall remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.

13.9    No Assignment.    The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

13.10    Survival.    This Agreement shall survive the termination of
Executive's employment and the expiration of the Term to the extent necessary to
give effect to its provisions.

13.11    Captions.    The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

13.12    Counterparts.    This Agreement may be executed by the parties hereto
in separate counterparts; each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

RITE AID CORPORATION

[spacer.gif]
                                                                            

[spacer.gif] By: /s/ Mary Sammons                                 

[spacer.gif] Its: President & COO                                      

[spacer.gif] EXECUTIVE

[spacer.gif] /s/ Jerry Mark deBruin                                

12


--------------------------------------------------------------------------------


APPENDIX A

A ‘‘Change in Control of the Company’’ shall be deemed to have occurred if, as
the result of a single transaction or a series of transactions, the event set
forth in any one of the following paragraphs shall have occurred:

(1)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding voting securities; or

(2) Incumbent Directors cease at any time and for any reason to constitute a
majority of the number of directors then serving on the Board. ‘‘Incumbent
Directors’’ shall mean directors who either (A) are directors of the Company as
of the Effective Date or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors to the Board); or

(3) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company's
then outstanding voting securities; or

(4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

‘‘Affiliate’’ shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.

‘‘Beneficial Owner’’ shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly filed on a Form 13G.

‘‘Exchange Act’’ shall mean the Securities Exchange Act of 1934, as amended from
time to time.

‘‘Person’’ shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

13


--------------------------------------------------------------------------------
